MEMORANDUM **
Edward Theodore Ray, an Oregon state prisoner, appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison officials violated his rights by refusing to permit delivery of two books that he ordered. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Buono v. Norton, 371 *571F.3d 543, 545 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment on Ray’s First Amendment claims because the prison’s regulation of books containing material that threatens or is detrimental to the security, safety, and discipline of the facility, was reasonably related to legitimate penological interests. See Turner v. Safley, 482 U.S. 78, 92-93, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987).
The district court properly granted summary judgment on Ray’s claim that prison staff violated his due process rights by failing to follow its rules for mail rejection, because Ray received notice of the rejection of the books, and administrative review of the rejections. See Sorrels v. McKee, 290 F.3d 965, 972 (9th Cir.2002) (prisoners have a Fourteenth Amendment liberty interest in receiving notice that their incoming mail is being withheld by prison authorities).
Because the district court properly dismissed Ray’s federal claims, the court did not abuse its discretion in declining to exercise supplemental jurisdiction over the remaining state law claims. See Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1143 n. 7 (9th Cir.2003).
Ray’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.